Exhibit 10.8

 

FIRST AMENDMENT TO DATA CENTER AND

DISASTER RECOVERY SERVICES AGREEMENT

 

This First Amendment to Data Center and Disaster Recovery Services Agreement
(the “First Amendment”) is entered into as of October 1, 2012, and amends that
certain Data Center and Disaster Recovery Services Agreement dated August 10,
2009 (the “Agreement”) by and between OCWEN FINANCIAL CORPORATION, a Florida
corporation (“Ocwen,” or together with its Affiliates, “Ocwen Group”) and
ALTISOURCE SOLUTIONS S.À R.L., a limited liability company organized under the
laws of the Grand Duchy of Luxembourg (“Altisource,” or together with its
Affiliates, “Altisource Group”).

 

Recitals

 

WHEREAS, pursuant to the Agreement, Altisource was to provide certain services
to Ocwen for an initial term of eight (8) years, as set forth in
Section 5(5.1)(a) of the Agreement; and

 

WHEREAS, Altisource and Ocwen now desire to extend the initial term of the
Agreement through August 31, 2020.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Amendment to Section 5, Term and
Termination, subparagraph (5.1)(a) to the Agreement.  Section 5, Term and
Termination, subparagraph (5.1)(a) to the Agreement is hereby deleted in its
entirety and replaced with the following:

 

(a)                                 The initial term shall commence on the date
of the Agreement and shall continue in full force and effect, subject to
Section 5.1(b), until August 31, 2020 (the “Initial Term”), or the earlier date
upon which this Agreement has been otherwise terminated in accordance with the
terms hereof.

 

2.                                      Amendment to Section 8, Miscellaneous,
subparagraph (8.6) and Exhibit B to the Agreement.  The notice address for
Altisource specified in Section 8, Miscellaneous, subparagraph (8.6) and
Exhibit B is hereby deleted and replaced with the following:

Altisource Solutions S.à r.l.

291 route d’Arlon

L-1150 Luxembourg

Attn: Corporate Secretary

Fax No.: 352-2744-9499

With a copy to: contractmanagement@altisource.com

 

3.                                Counterparts.  This First Amendment may be
signed in counterparts with the same effect as if both parties had signed one
and the same document.

 

4.                                Agreement in Full Force and Effect as
Amended.  The terms and conditions of this First Amendment shall prevail over
any conflicting terms and conditions in the Agreement.  Capitalized terms that
are used in this First Amendment not otherwise defined herein shall have the
meanings ascribed to them in the Separation Agreement or the Agreement.  Except
as

 

1

--------------------------------------------------------------------------------


 

specifically amended or waived hereby, all of the terms and conditions of the
Agreement shall remain in full force and effect.  All references to the
Agreement in any other document or instrument shall be deemed to mean the
Agreement as amended by this First Amendment.  The parties hereto agree to be
bound by the terms and obligations of the Agreement, as amended by this First
Amendment, as though the terms and obligations of the Agreement were set forth
herein.

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
as of the date first written above by their duly authorized representatives.

 

 

 

OCWEN FINANCIAL CORPORATION

 

 

 

 

 

By

/s/ Ronald M. Faris

 

 

Name:

Ronald M. Faris

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

 

 

 

By

/s/ William B. Shepro

 

 

Name:

William B. Shepro

 

 

Title:

Manager

 

2

--------------------------------------------------------------------------------